This suit was instituted in this court by the petitioner, seeking a reversal of an order of the State Industrial Commission, awarding to the respondent James L. Mitchell compensation computed from April 11, 1920, at the rate of $18 per week for a period of 100 weeks, or until the total of $1,800 hall been paid, for the loss of one eye while in the employ of the petitioner.
The petitioner has failed to file brief as required by rule 7 of this court (47 Okla. VI), and no reason is given for his failure to file the same, and for this reason the appeal should be dismissed under the authority of Blanlot v. Carbon Coal Co.,76 Okla. 16, 183 P. 880.
Furthermore, the petitioner contends that the evidence is insufficient to show that the respondent Mitchell suffered the loss of an eye. The commission found as a fact that he did suffer such loss, and its decision on all questions of fact is final. Section 10, ch. 14, Sess. Laws 1919; Board of Com'rs of Cleveland Co. v. Barr et al., 68 Oklahoma, 173 P. 206; Choetaw Portland Cement Co. v. Lamb et al., 79 Okla. 109,189 P. 750; Stephenson v. State Industrial Commission et al.,79 Okla. 228, 192 P. 580; Raulerson v. State Industrial Commission, 76 Okla. 8, 183 P. 880.
Therefore, this suit is hereby dismissed.
HARRISON, C. J., and PITCHFORD, McNEILL, and ELTING, JJ., concur.